
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.24


CONSULTING AGREEMENT


        This Consulting Agreement is entered into this 31st day of December,
2003, between Thomas Group, Inc., a Delaware corporation (the "Company"), and
John R. Hamann of Dallas County, Texas ("Hamann").


Recitals

        A.    The Company and Hamann are parties to a First Amended Employment
Agreement dated December 21, 2002 (the "Employment Agreement"), pursuant to
which Hamann has been employed as President and Chief Executive Officer of the
Company with the "Term of Employment," as defined in Section 2.7 of the
Employment Agreement, continuing until January 12, 2004.

        B.    The Company and Hamann have mutually elected not to extend the
Term of Employment and, therefore, Hamann's employment by the Company will cease
as of the end of the day on January 12, 2004.

        C.    The Company and Hamann have agreed on certain matters relating to
the end of Hamann's employment by the Company and the Company has agreed to
engage the services of Hamann as a consultant to the Company beginning
January 13, 2004.

        NOW, THEREFORE, for and in consideration of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged and in consideration of the covenants and agreements herein
contained, the parties hereto agree as follows:

        1.     End of Term. Conditioned upon the Company paying Hamann his
current salary and performing its other obligations to Hamann pursuant to the
Employment Agreement through January 12, 2004, Hamann acknowledges (i) that the
Company has performed all of its obligations to him under the Employment
Agreement, and (ii) that he is not entitled to any severance benefits or
payments under the Employment Agreement. The Company shall not be required to
continue paying premiums on the Life Insurance Policy on Hamann and such policy
should expire on February 28, 2004; however, the Company agrees to assist
Hamann, as possible, to make arrangements with the insurance provider so that
Hamann may, if he chooses, continue to keep the policy in force by making
payments at his own expense. The Company shall not be required to provide any
health coverage for Hamann except as required by law.

        2.     Bonus Compensation. After the audit of the Company's 2003
Financial Statements, the Board of Directors of the Company will establish a
performance bonus to be payable to Hamann. The amount and date of payment of
such performance bonus, if any, shall be determined exclusively by the Board in
its sole discretion.

        3.     President and Board of Directors. By his execution of this
Consulting Agreement, Hamann tenders his resignation as (i) President and CEO of
the Company effective January 13, 2004, (ii) an officer of any subsidiary,
domestic or foreign, of the Company effective January 13, 2004, and (iii) a
member of the Board of Directors of the Company and all subsidiaries, domestic
or foreign, of the Company effective January 13, 2004. Hamann agrees to provide
separate written resignations for the corporate records of such companies.

        4.     Stock Options. The Company and Hamann agree that they have
confirmed that all of the Company Stock Options held by Hamann are currently
vested and the Company agrees to extend the time during which such options may
be exercised to expire at the end of the day on January 12, 2005.

        5.     SARS. The Company confirms the vesting of Hamann's rights under
the Stock Appreciation Right Agreements dated December 12, 2003, and agrees to
extend the period during which such rights may be exercised to expire at the end
of the day on January 12, 2005

        6.     Continuation of Covenants. Hamann further acknowledges that the
covenants and obligations "Restrictive Covenants, Work Product; and
Confidentiality" contained in Section 7 of the Employment

--------------------------------------------------------------------------------


Agreement remain in full force and effect subsequent to January 12, 2004 in the
manner and for the time provided for in such Section 7, being (i) twelve months
beginning January 13, 2004, as to Section 7.1, and (ii) no expiration as to
Section 7.2.

        7.     Controversy. The parties anticipate that there should be no
controversies arising out of the Employment Agreement, but the parties agree
that Section 8.4 "Resolution of Certain Controversies" of the Employment
Agreement shall remain in full force in effect subsequent to January 14, 2004,
for the term and as provided in such Section 8.4.

        8.     Releases. Hamann hereby releases the Company from any and all
obligations to him arising under the Employment Agreement or otherwise, except
for the continuation of Section 8.4 thereof. The Company acknowledges that
Hamann has performed his duties and obligations under the Employment Agreement
and hereby releases Hamann from any obligations to it arising under the
Employment Agreement or otherwise except for the provisions of Section 7 and
Section 8.4 thereof.

        9.     Consulting Services. The Company hereby engages Hamann, as a
consultant, to be an advisor to the Chairman of the Board of the Company and to
seek out new (i.e., potential business which is not currently identified as a
target by the Company) U. S. commercial (i.e., not military or governmental)
business for the Company.

        10.   Procedures. If Hamann identifies a potential new U. S. client for
the Company, he will promptly notify the Company in writing specifying the name
of the target, the extent of his contact and the date upon which he has
identified the potential client. Upon receipt of such notification, the Company
will promptly acknowledge receipt of the notification and either (i) confirm to
Hamann that he has identified a potential new client, or (ii) if the Company has
independently of Hamann already identified such potential client, it will advise
Hamann and give him the date of the Company's prior contact and the nature and
extent thereof. As to potential new clients identified by Hamann, he will
cooperate with the Company in broadening contact and establishing a dialogue,
hopefully leading to "Business Under Development" and "Business Under Contract."
Hamann is expected to promote in a positive manner the virtues of the Company
and its business, but Hamann shall not quote prices or other aspects of a client
relationship and shall not commit the Company in any respect with regard to such
potential client. Hamann shall not identify potential clients on a blanket
basis, but shall only identify clients with which he has made specific contact
and which appear to be viable prospects for new business.

        11.   Term. The term of this Agreement shall be twelve (12) months
beginning January 13, 2004, and ending January 14, 2005.

        12.   Fixed Compensation. During the term of this Agreement, the Company
shall pay to Hamann a consulting fee of Thirty-Seven Thousand Five Hundred
Dollars ($37,500.00) per month, payable on the last day of each month, with
payments for a partial month being prorated. In addition, the Company will
reimburse Hamann for any reasonable expense, incurred by Hamann pursuant to
prior written authorization by the Company. All funds payable to Hamann shall be
wire transferred to the following bank:

First Resource Federal Credit Union
2807 South State Street
Benton Harbor, MI 49085
ABA number: 272484894
Account number: 00549790 (checking)

        13.   Contingent Compensation. The Company will pay Hamann a commission
of five percent (5%) of the value on any new U. S. commercial business for the
Company for clients identified by Hamann which leads to Business Under Contract
during the term of this Agreement and Business Under Contract which results from
clients identified by Hamann prior to January 13, 2005, and which leads to

2

--------------------------------------------------------------------------------

Business Under Contract prior to July 13, 2005. The commission on such Business
Under Contract is based on the initial contract value and not on any renewals or
extensions of any such contacts and shall be calculated in the same manner the
Company is currently paying commissions to certain employees for military
business.

        14.   Independent Contractor. Hamann is not an employee of the Company
and the relationship of Hamann to the Company is that of an independent
contractor. Without limiting the scope of the preceding sentence, Hamann shall
have no power or authority to commit the Company to any obligation of any kind
and Hamann shall be responsible for all Federal, state and local income,
self-employment and similar taxes with respect to the consulting fees and the
commissions paid hereunder. Hamann shall provide his own office and support
facilities.

        15.   Miscellaneous.

        A.    Hamann will vacate his office at the Company by January 31, 2004.
Additionally, Hamann will advise the Company in writing of any outstanding or
existing oral or written proposals, offers, or commitments, made by him on
behalf of the Company prior to January 13, 2004, and will furnish the Company in
writing the nature and details of any demand, threats or other significant
communications that he has received relating to the Company that have not been
communicated to appropriate Company personnel. Hamann agrees to provide the
Company with a copy of all company business-related files on the hard drive on
his computers, for the computer(s) used by Hamann in Company offices and his
personal computers and/or laptops.

        B.    The Company and Hamann will agree on mutually acceptable press
release relating to Hamann's departure and the date of such press release the
substance of which is contained in Exhibit A.

        C.    The Company and Hamann will agree on procedure for notification of
employees, clients, and financial institutions of the expiration of his Term of
Employment and his departure, the substance of which is contained in Exhibit A.

        D.    Hamann will furnish the Company a Power of Attorney to be used in
filing Form 4s with the Securities and exchange commission. Hamann will promptly
(and in no event more than twenty-four hours, after) Hamann acquires, sells or
engages in any other transaction with respect to the common stock of the
Company.

        E.    The Company commits its Board of Directors and James T. Taylor,
the Company's Executive Vice President and Chief Financial Officer, to provide a
positive reference for Hamann to prospective employers; the substance of which
is contained in Exhibit B. Likewise, Hamann agrees to speak favorably of the
Company in all communications between him and any third parties.

        16.   Resolution of Certain Controversies. In the event of any
controversy or claim arising out of or related to the other provisions of this
Agreement, the parties agree first to try in good faith to settle the dispute by
non-binding mediation administered by the American Arbitration Association under
its Commercial Mediation Rules. In the event that mediation does not resolve the
dispute, such dispute shall be settled exclusively by arbitration in accordance
with the Commercial Arbitration Rules of the American Arbitration Association in
Dallas, Texas, and judgment may be entered in any court having jurisdiction
thereof. Each party is responsible for its own attorney's fees and costs of
preparing for and presenting its cause at the arbitration. However, the Company
shall pay the fee of the American Arbitration Association, the arbitration
panel's fee, and costs associated with the facilities for the arbitration and
the arbitration panel shall not apportion these costs.

        17.   Notices. All notices and other communications hereunder shall be
in writing and shall be deemed given when delivered personally, sent by
confirmed facsimile transmissions, or mailed by

3

--------------------------------------------------------------------------------


registered or certified mail (return receipt requested) to the parties at the
following addresses (or at such other address as a party may specify by like
notice):

    If to the Company:   Thomas Group, Inc.
5221 North O'Connor Blvd., Suite 500
Irving, TX 75039-3753
 
 
If to Hamann:
 
John R. Hamann
4421 Caesar Lane
Irving, Texas 75038


        18.   Governing Law. This Agreement shall be governed by and interpreted
and enforced in accordance with the laws of the State of Texas.

        19.   Entire Agreement. Except for the reference and inclusion in this
Agreement of certain provisions of the Employment Agreement, this Agreement
constitutes the entire agreement between the parties with respect to the subject
matter hereof and supercedes all prior written and oral agreements,
understandings and discussions of the parties with respect to the subject matter
hereof.

        20.   Amendment. This Agreement may be amended only by an agreement in
writing signed by the Company and Hamann.

        21.   Successors and Assigns. This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective
successors, heirs, legal representatives and assigns.

        EXECUTED as of the date first above written.

    THOMAS GROUP, INC.
 
 
By
/s/ James T. Taylor

--------------------------------------------------------------------------------

James T. Taylor,
Executive Vice President
 
 
 
/s/ John R. Hamann

--------------------------------------------------------------------------------

John R. Hamann


4

--------------------------------------------------------------------------------



QuickLinks


Exhibit 10.24



CONSULTING AGREEMENT
Recitals
